EXECUTION VERSION        Exhibit 10.5



SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release ("Agreement") is by and between
American Realty Capital Properties, Inc., Equity Fund Advisors, Inc., and its
parents, subsidiaries, affiliates, agents, successors, assigns and related
entities (collectively, the "Employer"), and Michael T. Ezzell ("Employee").


RECITALS


The parties have mutually agreed that it is in their respective best interests
to terminate their employment relationship effective as of June 10, 2015 (the
“Separation Date”), pursuant to the below terms and conditions. For the
avoidance of doubt, the parties have agreed that the Employee has “voluntarily
resigned” from any and all of his capacities with the Employer, including from
any and all positions held at the non-traded real estate investment trusts
managed by the Employer.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals, the accuracy of
which are hereby acknowledged by both parties, and the mutual covenants set
forth in this Agreement, the parties hereto agree as follows:
1.Payment. As sufficient consideration for this Agreement and the Release set
forth in Paragraph 2 hereof, Employee will retain an amount reflecting half of
the net amount received, after taxes, of the $350,000 Cash Retention Award (as
defined in that certain Retention Bonus Agreement executed on March 26, 2015)
which the Employee, in connection with his voluntary resignation from the
Employer, would have otherwise been required to repay to Employer in full.
Employee hereby agrees that he will return half of the net amount received,
after taxes, of the gross $350,000 Cash Retention Award to Employer within 21
days of the Separation Date, reflecting the net amount, after taxes of a gross
payment of $175,000, as calculated by the Employer to ensure that the Employee’s
taxable exposure to the Cash Retention Award for 2015 is reflected as $175,000.
Employee agrees and acknowledges that he is not due any additional base salary
after May 31, 2015 and that his retention of half of the Cash Retention Award as
contemplated in this Paragraph 1 is in full satisfaction of any base salary due
and owing from June 1, 2015 and then on. Employee shall receive full health
benefits, consistent with the benefits he received through May 31, 2015, for the
month of June 2015. In addition, any unpaid vacation pay that are due and owing
to Employee as of the Separation Date (as contemplated and limited by this
Paragraph 1), less all lawful withholdings, will be paid to the Employee within
72 hours of the Separation Date.
1.    Release. In exchange for the payment to Employee of the consideration
described in Paragraph 1 of this Agreement, Employee hereby fully, forever,
irrevocably and unconditionally releases and discharges Employer and its
Affiliates, including their past and present officers, directors, members,
employees, attorneys, their representatives, and all persons acting by, through,
under, or in concert with them (hereinafter collectively referred to as
“Releasees”), from any and all claims or damages which Employee has, had, or may
have, arising out of any act, event, or omission that relates to, or arises out
of, Employee’s employment with Employer or Employee’s separation therefrom,
occurring from the beginning of time to the Effective Date of this Agreement,
whether now known or unknown, and whether asserted or unasserted. With full
understanding of the rights afforded under these laws, Employee agrees not to
file any charge, claim or other action against Employer and/or Releasees based
upon any alleged violation of these laws and waives any right to assert a claim
for relief available under these laws against Employer and/or Releasees
including, but not limited to, back pay, front pay, attorneys’ fees, damages,
reinstatement, or injunctive relief.
Employer, on behalf of itself and its Affiliates, including their past and
present officers, directors, members, employees, attorneys, their
representatives, and all persons acting by, through, under, or in concert with
them, hereby fully, forever, irrevocably and unconditionally releases and
discharges Employee from any and all claims or damages which Employer has, had,
or may have, arising out of any act, event, or omission that relates to, or
arises out of, Employee’s employment with Employer or Employee’s separation
therefrom, occurring from the beginning of time to the Effective Date of this
Agreement, whether now known or unknown, and whether asserted or unasserted.



--------------------------------------------------------------------------------



2.    Matters Not Released. The above release does not waive claims: (i) for
vested rights under ERISA-covered employee benefit plans as applicable on the
date Employee signs this Agreement; (ii) that may arise after Employee signs
this Agreement; or (iii) that cannot be released by private agreement. Nothing
in this Agreement prevents Employee from filing a charge or complaint with or
from participating in an investigation or proceeding conducted by any federal,
state or local agency charged with the enforcement of any employment laws,
although by signing this release Employee is waiving rights to receive any
individual damages or other relief based on claims asserted in such a charge or
complaint.
3.    Acknowledgements. By signing this Agreement, Employee hereby acknowledges
and agrees that he remains subject, in full, to the terms of that certain
Employment Covenants Agreement made and entered into with the Company on
December 13, 2013, which is attached hereto as Exhibit “1,” and incorporated
fully herein. The parties further acknowledge that the term “Agreement” in the
Employment Covenants Agreement is deemed to include, and apply to, the terms of
this Separation Agreement and General Release.
4.    Cooperation. Employee agrees that up to, from and after the Effective
Date, he shall cooperate reasonably with Employer in the defense or prosecution
of any claims or actions now in existence or that may be brought or threatened
in the future against or on behalf of the Employer, including any claims or
actions against its affiliates, officers, directors or employees. Employee’s
cooperation in connection with such matters, actions and claims shall include,
without limitation, being available (upon reasonable notice and without
unreasonably interfering with his other professional obligations) to meet with
Employer and its legal or other designated advisors, regarding any matters in
which he has been involved; to prepare for any proceeding (including, without
limitation, depositions, consultation, discovery or trial); to provide truthful
affidavits; to assist with any audit, inspection, proceeding or other inquiry;
and to act as a witness to provide truthful testimony in connection with any
litigation or other legal proceeding affecting Employer. Employee further agrees
that should he be contacted (directly or indirectly) by any person or entity
(for example, by any party representing an individual or entity) regarding
matters he knows or reasonably should know to be adverse to Employer, he shall
promptly (within a reasonable period of time) notify the General Counsel of
Employer, Lauren Goldberg. Employer agrees to reimburse Employee for any
reasonable documented expenses incurred in providing such cooperation, including
without limitation, reasonable legal fees and costs.
5.    Remedies. The parties acknowledge and agree that a violation on Employee’s
part of any covenant in this Agreement will cause such damage to Employer as
will be irreparable and damages would be difficult to ascertain. Therefore, as
and for liquidated damages, and not as a penalty, it is agreed that Employer
shall be entitled to recover from Employee the amount it agreed to pay to
Employee pursuant to Paragraph 1 hereof, in addition to any other remedy,
whether legal or equitable, or that Employer is otherwise entitled to pursuant
to Section 12 of the Employment Covenants Agreement.
6.    Advice of Independent Counsel. Employee acknowledges that he has been
afforded the opportunity to consult with an attorney prior to executing this
Agreement.
7.    21-Day Review Period. By his signature below, Employee affirms and
acknowledges that he has either: been given up to at least 21 days within which
to consider entering this Agreement; or waived his right to a 21-day review
period.
8.    7-Day Revocation Period. Employee may revoke this Agreement at any time
within seven (7) days following Employee’s execution of this Agreement. If
Employee wishes to revoke this Agreement within the seven-day period, for such
revocation to be effective, he must clearly state his intention to revoke, in a
written notice that must be presented by Employee to the Employer’s General
Counsel, Lauren Goldberg, within such seven-day period. The parties agree and
acknowledge that Employer is not obligated to make any payments pursuant to this
Agreement until the seven-day revocation period passes and Employee did not
properly revoke this Agreement within that period. This Agreement shall not
become effective or enforceable until the foregoing revocation period has
expired (the “Effective Date”).
9.    Entire Agreement/Modification. Except for the Employment Covenants
Agreement, which is expressly incorporated by reference herein, this Agreement
constitutes the sole and entire agreement between the parties hereto, and
supersedes any and all understandings and agreements made prior hereto. No
provision of this Agreement shall be amended, waived or modified except by an
instrument in writing, signed by the parties hereto. It is understood and agreed
that the offering of this Agreement by the Employer is not to be construed as an
admission of any liability on its part to Employee.



--------------------------------------------------------------------------------



10.     Attorneys’ Fees. In the event of any claim, controversy or dispute
arising out of or relating to this Agreement, or the breach thereof, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs.
11.     Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between the parties hereto arising directly or indirectly out
of or connected with this Agreement, relating to the breach or alleged breach of
any representation, warranty, agreement, or covenant under this Agreement,
unless mutually settled by the parties hereto, shall be resolved by binding
arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association (the “AAA”). Any arbitration shall be conducted by
arbitrators on the AAA Employment Panel of Arbitrators and mutually acceptable
to Employer and Employee. All such disputes, controversies, or claims shall be
conducted by a single arbitrator, unless the dispute involves more than $50,000
in the aggregate in which case the arbitration shall be conducted by a panel of
three arbitrators. If the parties hereto are unable to agree on the
arbitrator(s), then the AAA shall select the arbitrator(s). The resolution of
the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act. The arbitration shall be held in Phoenix, Arizona. The
arbitrator(s) shall award reasonable attorneys’ fees and costs to the prevailing
party.
IN WITNESS WHEREOF, the parties have executed this Agreement, or caused this
Agreement to be executed on this 11th day of June, 2015.


EMPLOYER:


EQUITY FUND ADVISORS, INC.






By:/s/ Thomas W. Roberts
Name: Thomas W. Roberts


Date June 11, 2015




AMERICAN REALTY CAPITAL PROPERTIES, INC.


By: /s/ Lauren Goldberg
Name: Lauren Goldberg
Its: Executive Vice President, General Counsel and Secretary
EMPLOYEE:










/s/ Michael T. Ezzell
Michael T. Ezzell


Date June 11, 2015
 
 






--------------------------------------------------------------------------------





Exhibit “1”
(Employment Covenants Agreement)




See Attachment





--------------------------------------------------------------------------------





EMPLOYMENT COVENANTS AGREEMENT
THIS EMPLOYMENT COVENANTS AGREEMENT ("Agreement'') is made and entered into as
of the 13th day of December, 2013, by and between American Realty Capital
Properties, Inc. (the "Company") and its affiliates (''Company"), and Michael
Ezzell ("Employee'').
RECITALS


A. Company engages, either by itself or through persons and/or entities
controlled by, controlling or under common control with Company (as the term
"control" (and variants thereof) is defined in the Regulations promulgated under
the Securities and Exchange Act of 1934, as amended; collectively
"Affiliates''), as a licensed real estate broker in the State of Arizona, in the
real estate brokerage, sale and development business and also acts as a property
manager and, to the extent permitted by law, directly and/or indirectly through
licensed entities and/or persons, sells, syndicates and distributes real estate
and other securities and interests in partnerships and other entities holding
real estate and interests therein. All of the foregoing, together with such
other business as may be reasonably related thereto and as conducted by Company
in the future, is herein collectively called the "Line of Business."
B. Employee is in the process of being hired or is presently employed by Company
as an at-will employee and desires new/continued employment as an Employee of
Company, and Company desires to hire/continue to employ Employee.
C. Company and Employee desire to terminate any previous agreements and
understandings between them regarding, among other things, confidentiality,
non-solicitation, work product, and the Line of Business and intend that their
future relationship with respect to such subjects and the other subject matter
hereof shall be governed by the terms and conditions of this Agreement
AGREEMENT


NOW, THEREFORE in consideration of the mutual promises and covenants herein
contained, of the new or continuing employment of Employee by Company and in
reliance upon the representations, warranties and recitals set forth in this
Agreement, the parties hereto agree as follows:
1. Restrictive Covenants. The parties acknowledge that in the course of
performing his/her duties, Employee will have access to lists and/or identifying
information of or relating to all persons and/or entities which have, in the
past, invested monies in programs, syndications or other sales of securities or
interests in entities holding real property or interests therein sponsored by
Company or in which Company was involved (collectively "Investors") and to
certain confidential information which is valuable and necessary to Company in
the conduct of its business and its goodwill. Employee, in consideration of the
compensation to be paid to him/her by Company and in consideration of the new or
continuing employment by Company of Employee, expressly promises as follows,
which promises shall survive and continue after termination of Employee's
employment with Company for any reason, whether the same is terminated by act or
omission of the Employee or by act or omission of the Company or otherwise:
Employee shall not, directly or indirectly:
(i)
For the duration of the Time Limit, request any Investors or clients of Company
to withdraw curtail or cancel their business with Company;

(ii)
For the duration of the Time Limit, disclose the identity of any Investors or
clients of Company to any other person or entity engaged in a business the same
as, similar to or in general competition with the Line of Business, to the
extent such information is not already public information; or



(iii)
For the duration of the Time Limit, solicit or canvas, or authorize or assist
any other person to solicit or canvas, from any Investors or clients of Company,
any business which is the same as or similar to the Line of Business. When used
in items (i) through (iii) of this paragraph 1, the term "Investors or




--------------------------------------------------------------------------------



clients" shall mean and refer to any persons and/or entities which were, at any
time prior to the termination of Employee's employment with Company, Investors
and/or clients of Company.
(iv)
For the duration of the Time Limit, solicit or encourage any Company employee,
on behalf of Employee or for any other person or entity, to leave the Company's
employ.

2. Time Limit. As used in this Agreement, the term "Time Limit" shall mean the
period of employment of Employee by Company and two (2) years thereafter
(irrespective of the time, manner or cause of termination of employment).
3. Confidential Information. As used herein, the term "Confidential Information"
shall refer to any confidential, proprietary, commercial or business information
of any kind or nature and in any form whatsoever, tangible or intangible,
concerning or relating in any way to Company, its Investors, clients or
employees. Confidential Information includes, but is not limited to, the
following: proprietary information; information relating to methods of doing
business; rate and/or price information; technical notes, notebooks or Company
records; property information in whatever forms; technical reports; unwritten
knowledge and "know­ how" of the Company; operating instructions; training
manuals; production or development processes; production schedules; Investor or
client lists; prospective Investor or client lists; sales or listing leads;
customer buying records; territory listings; market surveys; marketing plans and
concepts; long-range plans; personnel lists; employee information; salary or
wage information; financial information or statements; income or earnings
information; tax data; and information relating to the sale, acquisition,
leasing or management of properties owned or evaluated by the Company.
4. Covenant Against Improper Use or Disclosure. Employee expressly covenants and
agrees that he/she will not, at any time during or after the termination of
employment with the Company, (regardless of the time, manner or cause of the
termination), directly or indirectly, use, reveal, disseminate, divulge,
disclose or communicate to any person, firm, corporation or other entity of any
kind, in any manner whatsoever, any Confidential Information except as expressly
authorized by Company in writing or as an incident of Employee's scope of
services undertaken on behalf of Company during the term of Employee's
engagement with Company.
5. Company-Related Information. During the course of his/her employment with
Company, Employee agrees not to disseminate, distribute or otherwise circulate
any Company-Related Information, within or without Company, except as expressly
authorized by the Company. "Company-Related Information" means and refers to any
information, article, publication or written material which discusses, reflects
upon or relates in any way to the pricing, prospects, clients, customers,
listings, properties management or any aspect of operation of Company.
6. Return of Records. Upon separation from his/her employment for any reason,
Employee will surrender and return to Company all lists, books, drawings,
documents and records kept in any form and all copies thereof or in connection
with Company's: (1) customers or clients; (2) suppliers; (3) prospective clients
or customers; (4) listings; (5) leads; (6) property information and/or records;
or (7) business; (8) employees; and all other property, regardless of in what
form it exists, belonging to Company. Employee shall have no right to copy or
otherwise reproduce such lists, books or accounts, drawings, records or other
property of Company.
7. Non-Disparagement. From and after the date hereof, Employee shall not take
any action or make any statements to past, present or potential Investors or
clients of Company, professionals, regulatory agencies or others that might be
injurious to the reputation or goodwill of Company or which in any manner may
interfere with the business affairs or business relations of Company.
8. Work Product. Employee's employment duties may include inventing or creating
work product in areas directly or indirectly related to the Line of Business of
the Company or to a line of business that the Company may reasonably be
interested in pursuing. All Work Product created by Employee shall constitute
work made for hire. If (i) any of the Work Product may not be considered work
made for hire, or (ii) ownership of all right, title, and interest in and to the
Work Product will not vest exclusively in the Company, then, without further
consideration, Employee hereby assigns all presently­ existing Work Product to
the Company, and agrees to assign, and automatically assign, without additional
consideration, all future Work Product to the Company. At the Company's request,
Employee agrees to perform, during or after Employee's employment with the
Company, any acts needed or requested to transfer, perfect and defend the
Company's ownership of the Work Product, including, but not



--------------------------------------------------------------------------------



limited to: (i) making, executing, and delivering any and all documents
(including a formal assignment to the Company) for filing an application or
registration for protection of the Work Product (an "Application"), (ii)
explaining the nature of the Work Product to persons designated by the Company,
(iii) reviewing Applications and other related papers, (iv) testifying in all
legal proceedings involving the Work Product, and (v) providing any other
assistance reasonably required for the orderly prosecution of Applications.
Employee agrees to provide the Company with a written description of any Work
Product in which Employee is involved (solely or jointly with others) and the
circumstances surrounding the creation of such Work Product. As used herein,
"Work Product" means:
(i) any data, databases, materials, documentation, computer programs, inventions
(whether or not patentable), designs, and/or works of authorship, including but
not limited to, discoveries, ideas, concepts, properties, formulas,
compositions, methods, programs, procedures, processes, systems, techniques,
products, improvements, innovations, writings, pictures, audio, video, images of
Employee, and artistic works, or
(ii) any subject matter protected under patent, copyright, proprietary database,
trademark, trade secret, rights of publicity, confidential information, or other
property rights, including all worldwide rights therein, that is or was
conceived, created or developed in whole or in part by Employee while employed
by the Company and that either (a) is created within the scope of Employee's
employment, (b) is based on, results from, or is suggested by any work performed
within the scope of Employee's employment and is directly or indirectly related
to the Line of Business of the Company or a line of business that the Company
may reasonably be interested in pursuing, (c) has been or will be paid for by
the Company, or (d) was created or improved in whole or in part by using the
Company's time, resources, data, facilities, or equipment.
9. License. During Employee's employment and thereafter, Employee grants to the
Company an irrevocable, nonexclusive, worldwide, royalty-free license to: (i)
make, use, sell, copy, perform, display, distribute, and otherwise utilize
copies of the Licensed Materials, (ii) prepare, use and distribute derivative
works based upon the Licensed Materials, and (iii) authorize others to do the
same. Employee shall notify the Company in writing of any Licensed Materials
Employee delivers to the Company. As used herein, "Licensed Materials" means any
materials that Employee utilizes for the benefit of the Company, or delivers to
the Company or the Company's customers, which (i) do not constitute Work
Product, (ii) are created by Employee or of which Employee is otherwise in
lawful possession, and (iii) Employee may lawfully utilize for the benefit of,
or distribute to, the Company or the Company's customers.
10. Release. During Employee's employment and thereafter, Employee consents to
the Company's use of Employee's image, name, likeness, voice, or other
characteristics in the Company's products, services and promotional materials.
Employee releases the Company from any claim or cause of action which Employee
has or may have arising out of the use, distribution, adaptation, reproduction,
broadcast, or exhibition of such characteristics. Employee represents that
Employee has obtained and will obtain in the future, for the benefit of the
Company, the same release in writing from all third parties whose
characteristics are included in the services, materials, computer programs and
other deliverables that Employee provides to the Company.
11. Covenants Independent. The covenants of Employee contained in this Agreement
shall be construed as agreements independent of any other provision of
Employee's employment with the Company, and the existence of any claim or cause
of action by Employee against Company, whether predicated on Employee's
employment by Company or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants.
12. Enforcement of Covenants. Employee agrees that a violation on his/her part
of any covenant in this Agreement will cause such damage to Company as will be
irreparable, and for that reason Employee further agrees that Company shall be
entitled, as a matter of right, to an injunction from any court of competent
jurisdiction restraining any further violation of said covenants by Employee, or
his/her employer, employees, partners or agents. Such right to injunctive
remedies shall be in addition to and cumulative with any other rights and relief
Company may have pursuant to this Agreement including, specifically, the
recovery of lost profits and other monetary damages, whether compensatory or
punitive, and its attorneys' fees and costs.
13. Construction of Restrictive Covenants. Because the parties desire that the
provisions of this Agreement be enforced to the fullest extent possible under
the laws and public policies applied in each jurisdiction in which enforcement
is



--------------------------------------------------------------------------------



sought, should any particular provision of this Agreement be deemed invalid or
unenforceable, the same shall be deemed reformed and amended to delete here from
that portion thus adjudicated invalid, and the deletion shall apply only with
respect to the operation of said provision. The parties agree that Company may,
in its discretion at any time (whether before or during any formal proceeding to
enforce this Agreement), unilaterally reduce any restriction hereunder to make
this Agreement enforceable to the maximum extent permissible under law. To the
extent a provision of this Agreement would be deemed unenforceable by virtue of
its scope, but may be made enforceable by limiting the scope, each party agrees
this Agreement shall be reformed and amended to make it enforceable to the
fullest extent permissible under the laws and public policies applied in the
jurisdiction in which enforcement is sought. For example, if a court would deem
the Time Limit unenforceable, the Time Limit shall be reduced in one-day
increments to the minimum extent necessary to make such restrictions
enforceable.
14. Severability. Each and every provision, obligation and covenant of this
Agreement is declared to be, and shall be, fully severable and independent of
one another and, except as provided in Section 13 above with respect to
restrictive covenants, the invalidation of one or more of the covenants and
agreements of either Company or Employee hereunder shall not be deemed to affect
the remaining validity of the other covenants and agreements of Employee and/or
Company hereunder, all of which remaining covenants and/or agreements shall be
enforced to the fullest extent permitted by law.
15. Benefits of Agreement. Each and every obligation, covenant and agreement of
Employee shall be for the benefit of Company and each Affiliate and Company and
each Affiliate shall have the right to enforce the obligations of Employee
hereunder, each Affiliate of Company being expressly named as a third party
beneficiary of this Agreement, whether such Affiliates have existed in the past,
exist now or may exist in the future. Furthermore, by signing below, Employee
hereby authorizes Company and each Affiliate to present a copy of this Agreement
to each of Employee's subsequent employers.
16. Governing Law. The parties agree that the laws of the State of Arizona will
govern the interpretation and enforcement of this agreement. If Arizona's
conflict of law rules would apply another state's laws, the parties agree that
Arizona law shall still govern.
17. At-Will Employment. This Agreement does not create a contract of employment
or a contract for benefits. Employee's employment relationship with the Company
is at-will. This means that at either Employee's option or the Company's option,
Employee's employment may be terminated at any time, with or without cause or
notice.
18. Amendments. As a condition of employment and a material term under this
Agreement, Employee agrees that, at any time during his/her employment, Employee
shall sign an amendment to this Agreement which would modify the restrictive
covenants contained herein (the "Amendment") based on changes to Employee's
duties, changes in the Company's Line of Business, or changes in the law
regarding restrictive covenants. Employee agrees the consideration set forth
herein is adequate and sufficient to support the Amendment and Employee shall
not be entitled to any additional consideration other than continuing at-will
employment to execute the Amendment. Employee acknowledges and agrees that
Employee's refusal to sign any such Amendment shall constitute a material breach
of this Agreement This Agreement may not otherwise be amended or modified except
in writing signed by both Parties.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above, effective as of such date.


"COMPANY"


American Realty Capital Properties, Inc. (the "Company")


By:    /s/ Jesse Charles Galloway
Name: Jesse Charles Galloway
Title: Executive Vice President and General Counsel


"EMPLOYEE"
/s/ Michael T. Ezzell

